                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        MARTIN MCNERNEY DEVELOPMENT
                                           INC., et al.,                                Case No. 17-cv-07291-PJH
                                  8
                                                       Plaintiffs,
                                  9                                                     ORDER RE PROPOSED PROTECTIVE
                                                 v.                                     ORDER FOR SEALED AND
                                  10                                                    CONFIDENTIAL DOCUMENTS
                                           MT. HAWLEY INSURANCE COMPANY,
                                  11       et al.,                                      Re: Dkt. No. 99

                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15          The parties have submitted for the court’s approval a stipulation and proposed

                                  16   order to protect confidential information that may be produced during discovery. The

                                  17   court declines to sign this proposed order because it eliminates so many of the

                                  18   protections afforded by this district’s model protective order.1

                                  19          Of the several differences between the model order and the parties’ proposed

                                  20   order, the court notes two examples. First, the proposed order eliminates substantial

                                  21   protections for third-parties that are included in the model order. Second, the proposed

                                  22   order appears to eliminate the potential for sanctions for filing frivolous challenges to

                                  23   confidentiality designations. These changes are not acceptable to the court as they

                                  24   make administration of the protective order more difficult.

                                  25          The parties shall prepare a new proposed order based on the model protective

                                  26   order, making only changes that are absolutely necessary for the case at issue.

                                  27

                                  28
                                       1As noted previously, the district’s model protective order can be accessed at
                                       https://www.cand.uscourts.gov/forms/model-protective-orders/.
                                  1          IT IS SO ORDERED.

                                  2    Dated: July 8, 2021

                                  3                              /s/ Phyllis J. Hamilton
                                                                 PHYLLIS J. HAMILTON
                                  4                              United States District Judge
                                  5

                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
